Citation Nr: 1020542	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-16 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an increased rating in excess of 40 
percent for bilateral sensorineural hearing loss prior to 
February 13, 2010.  
	
2.  Entitlement to an increased rating in excess of 50 
percent for service-connected bilateral sensorineural hearing 
loss beginning on February 13, 2010.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn


INTRODUCTION

The Veteran served on active duty from January 1948 to 
January 1952.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO.  

In May 2009, the Veteran testified at a hearing held at the 
RO before the undersigned Veteran's Law Judge.  A transcript 
of this proceeding is of record.

By way of an August 2007 rating decision, the RO increased 
the rating from 30 percent to 40 percent, effective on May 
16, 2007 (date of the claim).

The Board remanded the case to the RO in July 2009 for 
additional development of the record.

A March 2010 rating decision increased the rating to 50 
percent disabling, effective on February 13, 2010 (date of VA 
examination).  

The issue of service connection for tinnitus has been raised 
by the record, as indicated in the March 2009 hearing 
transcript, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction and refers it to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  The VA audiometric testing performed in June 2007 
demonstrated findings for the service-connected bilateral 
hearing disability that were manifested by an average pure 
tone threshold of 79 dB in the right ear and 74 dB on the 
left or a speech recognition score worse than 52 for the 
right ear and 64 on the left.  

2.  Beginning on November 12, 2007, the service-connected 
bilateral hearing disability picture is first shown to have 
more closely approximated that manifested by an average pure 
tone threshold of 78 dB in the right ear and 69 dB on the 
left or a speech recognition score of 48 for the right ear 
and 60 on the left.  



CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 40 
percent for the service-connected bilateral hearing loss are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86 
including Diagnostic Code 6100 (2009).  

2.  The criteria for an increased rating in excess of 50 
percent, but not higher for the service-connected bilateral 
hearing loss beginning on November 12, 2007, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.85, 4.86 including Diagnostic Code 6100 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).  

The Veteran was provided notice of VCAA in June 2007 prior to 
the initial adjudication of his claim for an increased rating 
in an August 2007 rating decision.  The Veteran was sent 
additional VCAA notice in July 2009.  

The VCAA letters indicated the types of evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain both his private 
and VA medical treatment records.  

The Veteran also received notice pertaining to the downstream 
disability rating and effective date elements of the claim, 
with subsequent adjudication of his claim in a March 2010 
rating decision.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); see also Pelegrini, 18 Vet. App. at 119-20.  

The Veteran underwent VA hearing examinations in June 2007 
and then in February 2010.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA examination reports, VA 
medical records, private medical records, and statements from 
the Veteran and his representative.  

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.  


II.  Increased Rating For Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). 

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2.  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The Veteran's application for an increased rating for the 
service-connected bilateral hearing loss was received on May 
16, 2007.  Pursuant to 38 C.F.R. § 3.400(o), the Board will 
examine the record to determine whether within the year prior 
to the May 16, 2007 receipt of the application for a higher 
rating, it was "factually ascertainable" that an increase 
in disability had occurred.  

Thus, the Board must review the evidence from May 16, 2006 
and subsequent to determine whether a higher rating was 
merited during any applicable time period.

The Veteran is seeking an increased rating for his service-
connected bilateral hearing loss, which was rated as 40 
percent disabling prior to February 13, 2010 and 50 percent 
disabling beginning on February 13, 2010 under the criteria 
of 38 C.F.R. § 4.87, Diagnostic Code (DC) 6100. 

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).  

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e).  

Additionally, an alternate rating table (Table VIA) may be 
used for "unusual patterns of hearing impairment," 
including cases where the pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 decibels or more, or where the pure tone thresholds 
are 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz.  38 C.F.R. § 4.86.  

A VA audiological examination in June 2007 revealed the 
following:



HERTZ



1000
2000
3000
4000
RIGHT
55
85
90
85
LEFT
55
70
85
85

The average pure tone threshold was 79 dB in the right ear 
and 74 dB in the left ear.  The speech recognition score was 
52 in the right ear and 64 in the left ear.  The average pure 
tone threshold was calculated by using the sum of the pure 
tone thresholds at 1000, 2000, 3000 and 4000 Hertz and 
dividing the sum by four.  38 C.F.R. § 4.85 (d).  

For the right ear, application of an average pure tone 
threshold of 79 dB results in a numerical designation of VII 
under Table VIA.  The right application of an average pure 
tone threshold of 79 dB results and a speech recognition 
score of 52 results in a numerical designation of VIII under 
Table VI.  Accordingly, the Board will apply the numerical 
designation of VIII resulting from Table VI.

For the left ear, application of an average pure tone 
threshold of 74 dB results in a numerical designation of VI 
under Table VIA, while application of the speech recognition 
score of 64 results in a numerical designation of VII under 
Table VI.  Accordingly, the Board will apply the numerical 
designation of VII resulting from Table VI.

As applied under Table VII, the right ear numerical 
designation of VIII and the left ear numerical designation of 
VII results in a 40 percent evaluation.

A VA audiological examination in February 2010 VA revealed 
the following:



HERTZ



1000
2000
3000
4000
RIGHT
50
75
95
90
LEFT
45
60
85
85

The average pure tone threshold was 78 dB in the right ear 
and 69 dB in the left ear.  The speech recognition score was 
48 in the right ear and 60 in the left ear.

For the right ear, application of an average pure tone 
threshold of 78 dB and a speech recognition score of 48 
results in a numerical designation of IX under Table VI.  
Accordingly, the Board will apply the numerical designation 
of IX resulting from Table VI.

For the left ear, application of an average pure tone 
threshold of 69 dB results and application of the speech 
recognition score of 60 results in a numerical designation of 
VII under Table VI.  Accordingly, the Board will apply the 
numerical designation of VII resulting from Table VI.

As applied under Table VII, the right ear numerical 
designation of IX and the left ear numerical designation of 
VII results in a 50 percent evaluation.

The Veteran submitted private audiological evaluations dated 
in April 2007, November 2007 and July 2009.  Significantly, 
the private examiner in the report dated on November 12, 2007 
opined that the service-connected bilateral hearing condition 
warranted 50 percent disability.  

The actual test results that were reported in connection with 
the first two statements did not provide specific findings 
sufficient for rating purposes, and the third of  the private 
audiological examinations did not indicate whether the 
recorded findings were obtained by testing consistent with VA 
procedures.

The Board has acknowledged the Veteran's lay contentions and 
his testimony as to how the hearing loss disability affected 
his activities of daily living.  His assertions of 
substantially reduced hearing have been considered, but the 
actual "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Thus, given the recorded VA test 
findings, the Board finds that neither audiometric study 
provided results that would warrant higher ratings.  

However, on this record, the Board does find that the 
evidence provides a basis for the assignment of a 50 percent 
rating at an earlier time during the period of the appeal.  

First, at the time of the recent hearing in May 2009, the 
Veteran provided credible testimony that his service-
connected hearing problem had increased in severity.  

In addition, in the statement dated on November 12, 2007, the 
private doctor opined that the service-connected hearing loss 
was productive of 50 percent disability.  While this examiner 
did not provide specific test findings, the statement itself 
serves to mark an earlier date for finding that the service-
connected hearing disability had more nearly resembled the 
criteria warranting a 50 percent rating.    

Accordingly, on this record, an increased rating of 50 
percent is first assignable beginning on November 12, 2007 as 
this represents the earliest that the service-connected 
hearing loss had increased in severity above the previously 
assigned 40 percent.  

For the entire period of the appeal, the record does not show 
that his service-connected bilateral hearing loss has 
markedly interfered with his employment status beyond the 
level of industrial inadaptability contemplated by the 
assigned evaluations, and there is also no indication that 
this disability has necessitated frequent periods of 
hospitalization, if any, during the pendency of this appeal.  

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R.§ 
3.321(b)(1), which concern the assignment of extraschedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  




ORDER

An increased rating in excess of 40 percent for the service-
connected bilateral sensorineural hearing loss beginning on 
May 16, 2007 is denied.  
	
An increased rating of 50 percent, but no more for the 
service-connected bilateral sensorineural hearing loss 
beginning on November 12, 2007 is granted, subject to the 
regulations controlling disbursement of VA  monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


